Citation Nr: 0720696	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  98-11 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for rheumatic myocarditis, 
mitral valve prolapse, and chest pain, currently rated 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1975.

The issue of entitlement to an increased rating for rheumatic 
myocarditis with mitral valve prolapse and chest pain is 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1997 rating action of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Petersburg, 
Florida.  The Board remanded this matter in August 2000 so 
that additional evidence could be developed.  In May 2005, 
the RO assigned a 30 percent rating to the veteran's 
rheumatic myocarditis with mitral valve prolapse and chest 
pain.  Before May 2005, hypertension had been included as 
part of the veteran's service-connected heart disorder.  

The RO assigned a separate rating for hypertension in May 
2005.  The Board notes that hypertension was included as part 
of the claimed disorder in March 1997, to which the veteran 
expressed his disagreement as to the rating assigned.  The 
Diagnostic Code regarding hypertension was recently amended.  
See 71 Fed. Reg. 52,457-60 (Sept. 6, 2006).  Effective 
October 6, 2006, a new note (3) was added after the rating 
criteria of Diagnostic Code 7101 directing the assignment of 
a separate evaluations for hypertension and other heart 
diseases.  This change in law has rendered the Board's prior 
concern moot. 

This claim was again remanded in February 2006 so that 
additional development of the evidence could be conducted.  

As part of the Board's remands in both August 2000 and 
February 2006, it was observed that at an April 2000 hearing 
before the undersigned, the veteran appeared to raise claims 
of entitlement to service connection for fractured ribs 
secondary to bilateral knee disorders, and entitlement to 
service connection for narcolepsy secondary to a heart 
disability.  The Board noted on both occasions that neither 
of those claims had been developed for appellate review, and 
referred them to the RO for appropriate action.  
Unfortunately, no action has yet to be undertaken.  As such, 
these two matters are again referred to the RO for immediate 
action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As indicated in the Introduction, this claim was last 
remanded in February 2006.  Unfortunately, remand is again 
necessary concerning the instant claim of entitlement to a 
rating in excess of 30 percent for rheumatic myocarditis with 
mitral valve prolapse and chest pain.  

In February 2006, the Board observed that the veteran's heart 
disorder was currently evaluated as 30 percent disabling by 
analogy under 38 C.F.R. §§ 4.20, 4.104, Diagnostic Code 
(Code) 7000 (2006).  The criteria for ratings higher than 30 
percent require findings as to workloads in terms of METs, 
and as to left ventricular function with ejection fraction.  
Note (2) under 38 C.F.R. § 4.104 explains that when the level 
of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope developed is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples) that results in dyspnea, 
fatigue, angina, dizziness, or syncope, may be used.

The Board added that while echocardiogram results were 
associated with the report of VA heart examination afforded 
the veteran in February 2005, clinical findings concerning 
the METs level at which dyspnea, fatigue, angina, dizziness, 
or syncope developed were not included.  As such, the Board 
indicated that in order to evaluate the veteran's cardiac 
disorder under Code 7000 compete clinical findings, including 
those relating to MET levels, were necessary and essential to 
making an accurate rating determination.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Pursuant to the Board's February 2006 remand a VA heart 
examination was afforded the veteran in October 2006.  Review 
of the examination report shows that, contrary to the 
specific instructions contained as part of the Board's remand 
("[t]he examiner must also provide specific findings as to 
the workload in METs at which time the appellant develops 
dyspnea, fatigue, angina, dizziness, or syncope"), MET level 
findings were not provided.  

A remand confers, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, due to the inadequate October 2006 
VA heart examination findings, remand is mandatory.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA cardiovascular examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
appellant's service-connected rheumatic 
myocarditis, mitral valve prolapse, and 
chest pain.  The claim folders are to be 
made available for the examiner to 
review.  All indicated studies, including 
exercise stress testing, must be 
performed unless medically 
contraindicated.  All findings should be 
reported in detail.  If any test is 
medically contraindicated that fact and 
the reasons why it is contraindicated 
must be explained in writing.  In 
accordance with the latest AMIE work 
sheets for heart disorders, the examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any heart disorder.  The 
examiner must provide specific findings 
as to any left ventricular dysfunction 
and the appellant's current ejection 
fraction.  The examiner must also provide 
specific findings as to the workload 
expressed in METs at which time the 
appellant develops dyspnea, fatigue, 
angina, dizziness, or syncope.  If the 
appellant has no objective evidence of 
any organic cardiovascular disability 
that fact must be noted and an 
explanation provided to support such a 
finding.  A complete rationale for any 
and all opinions expressed must be 
provided.

2.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
need be taken.  Stegall.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) that includes all evidence added 
to the file since the January 2007 SSOC.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

As this is the third remand, this claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

